TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00236-CV



                                 Richard Rogers, Jr., Appellant

                                                 v.

                                    Mary Sanchez, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 425TH JUDICIAL DISTRICT
    NO. 09-1485-F425, HONORABLE MARK J. SILVERSTONE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 After receiving notice from the trial court’s clerk’s office that no payment or

arrangement to pay had been made by appellant Richard Rogers, Jr., this Court’s clerk’s office

sent notice by letter dated June 28, 2010, to appellant that the clerk’s record was overdue, stating

the following:


       The Clerk of this Court filed appellant’s notice of appeal on April 22, 2010. Notice
       was received from the district clerk’s office of Williamson County, Texas, on
       June 11, 2010, indicating appellant has neither paid, nor made arrangements
       for payment, for the clerk’s record. Accordingly, the clerk’s record will not be
       timely filed.

       Appellant is requested to make arrangements for the record and submit a status report
       regarding this appeal. A response regarding this matter is requested by this Court on
       or before July 08, 2010. Failure to do so may result in the dismissal of this appeal
       for want of prosecution. See Tex. R. App. P. 37.3(b).
       If appellant has not already done so, he is instructed to make a written request to
       the court reporter and make arrangements for payment of the record. If appellant
       does not wish to pursue this appeal please file a motion to dismiss.


No clerk’s record and no response have been filed.

              This appeal is dismissed for want of prosecution. See Tex. R. App. P. 37.3(b), 42.3.




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: August 20, 2010




                                                2